                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-MC-00206-FDW-DSC
 JOHN DOES 1 THROUGH 7,

                Plaintiffs,

    v.                                                         ORDER FOR FINAL
                                                               EXECUTION

 AL-QAEDA
 THE TALIBAN
 THE HAQQANI NETWORK,

                Defendants.


         THIS MATTER coming on to be heard and being heard before the undersigned Judge of

the United States District Court for the Western District of North Carolina upon

Plaintiffs/Judgment Creditors’ Motion for an Order of Final Execution in this matter; and

         IT APPEARING to the Court that:

         1.     The Judgment was obtained pursuant to a civil action brought under the Anti-

Terrorism Act, 18 U.S.C. § 2333 (hereinafter “ATA”) and the Racketeer Influenced and Corrupt

Organizations Act, 18 U.S.C. § 1962(b) (hereinafter “RICO”) arising from an act of terrorism.

         2.    The Taliban, Al-Qaeda, and The Haqqani Network are each a “terrorist party”, as

defined by Section 201(d)(4) of the TRIA.

         3.    Judgment Creditors registered the Judgment with this Court on January 20, 2021.

         4.    Judgment Creditors now seek Writs of Execution to execute the Judgment in North

Carolina against assets of the Judgment Debtors, including Judgment Debtors’ blocked assets and

the blocked assets of any agency or instrumentality of a Judgment Debtor, as those terms are

defined in the Terrorism Risk Insurance Act, 28 U.S.C. § 1610 note (“TRIA”).
       5.      The Judgment has not been satisfied, vacated, or reversed.

       6.      Pursuant to TRIA, Judgment Debtors’ blocked assets, including the blocked

assets of any agency or instrumentality of a Judgment Debtor, are subject to execution or

levy to satisfy the Judgment in this case.

       IT IS, THEREFORE, ORDERED that a final execution be issued by the Clerk of

the Court as to each Judgment Debtor for the collection of the Judgment in this case as

provided for herein.

       IT IS SO ORDERED.


                                             Signed: April 30, 2021
